Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 1 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 2 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 3 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 4 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 5 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 6 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 7 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 8 of 9
Case 3:20-bk-31192-SHB   Doc 23 Filed 06/16/20 Entered 06/16/20 15:04:27   Desc
                         Main Document     Page 9 of 9
